Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, line 2, ‘thickness of the first porous material’ should read “a thickness of the first porous material”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 8,387,670) in view of Song (US 2013/0048180), further in view of Schuermann et al. (US 2018/0141392).
Regarding claims 1-2, Tanno discloses that, as illustrated in Fig, 1, a tire including:
a sound-absorbing material layer (Fig. 1, items 3A and 3B (related to claim 2; the sound absorbing member 3 comprises a first sound absorbing layer 3A located on the tire inner surface side of the sound absorbing member 3, and a second sound absorbing layer 3B located 
a adhering layer (Fig. 1, item 2) which is disposed between the inner surface of the tire and the sound-absorbing material layer and includes an adhesive for adhering the sound-absorbing material layer to the inner surface of the tire, wherein the sound-absorbing material layer includes a first porous material (Fig. 1, item 3A) having a pore size.
However, Tanno does not disclose the adhering layer to be a sealant layer. In the same field of endeavor, pneumatic tire, Song discloses that, as illustrated in Fig. 1, a porous sound-absorbing material 3 adhered to the inside surface of an inner liner through a sealant layer 2 ([0034], lines 4-6). It would have been obvious to substitute the adhering layer 2 in the teaching of Tanno with the sealant layer 2 in the teachings of Song to achieve the same adhering function with an additional sealing function by the sealant layer. 
However, Tanno does not disclose the first porous material having an average pore size of 1,200 to 2,400 microns. In the same field of endeavor, pneumatic tire, Schuermann discloses that, individual pores in the foamed material layer have a size from 1.0 mm to 1.5 mm (close but not overlapping ranges of 1,200 to 2,400 microns). It would have been obvious to substitute the first porous material in the teaching of Tanno with individual pores in the foamed material layer have a size from 1.0 mm to 1.5 mm in the teachings of Schuermann to achieve the same noise reducing function by the first porous material.
 Regarding claim 4, Tanno discloses that, the density of the first sound absorbing layer 3A is preferably in the range of 18 kg/m3 to 40 kg/m3 (overlapping) (col. 4, lines 30-31). The 
	Due to the ranges of the density of the first sound absorbing material and the second sound absorbing material in the teachings of Tanno, the other properties of the first sound absorbing material and the second sound absorbing material may vary in certain ranges. Thus, the other properties of the first sound absorbing material and the second sound absorbing material such as a hardness, a tensile strength and an elongation rate are result effective variables.   
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. a hardness of 10 to 20 kgf, a tensile strength of 0.8 kgf/cm2 or more and an elongation rate of 70% or more of the first sound absorbing material and the second sound absorbing material) as a result of routine optimization of the result effective variable of the sound absorbing material in an effort to improve noise reduction of the tire.
Regarding claim 5.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanno et al., Song (US 2013/0048180) and Schuermann et al. as applied to claim 2 above, further in view of Seo (US 2018/0272815).
Regarding claim 3, the combination discloses the second porous material layer having a pore size. However, the combination does not explicitly disclose that the second porous material has an average pore size of 100 to 1200 microns. In the same field of endeavor, pneumatic tire, Seo discloses that, the sound-absorbing material may include an open cell on the surface thereof and the open cell may have a size of 500 micron to 1300 micron and a thickness of 20 micron to 100 micron (close but not overlapping ranges of 100 to 1200 microns) ([0010]). It would have been obvious to substitute the second porous material in the teaching of Tanno with an open cell on the surface thereof and the open cell may have a size of 500 micron to 1300 micron and a thickness of 20 micron to 100 micron in the teachings of Song to achieve the same noise reducing function by the first porous material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742